DETAILED ACTION

This office action is in response to Remarks and Amendments filed August 3, 2021 in regards to a 371 application filed March 25, 2019 claiming priority to PCT/EP2017/072848 filed September 12, 2017 and foreign application DE102016218978.6 filed September 30, 2016. Claims 2-12 and 15 have been elected with traverse. Claims 13, 14, and 16-19 are withdrawn as non-elected.  Claims 7, 9-12, and 15 have amended. Claim 1 and 4 have been cancelled without prejudice. Claims 2-3, 5-12, and 15 are currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-3, 5-12, and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13, 14, and 16-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 21, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 2-3 and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest reference: Verdol et al. (US 3,427,366 A).
Verdol et al. disclose urethane resin which is the reaction product of an intermediate of diene rubbers having an average of at least 1.8 hydroxyl groups per average molecule and diisocyanates. Verdol et al. disclose the reaction of a polybutadiene with a hydroxyl number of 53 mgKOH/g and about 2.1-2.2 terminal, allylic hydroxyl groups per polymer molecule and tolylene diisocyanate (i.e., aromatic diisocyanate) wherein the ratio of isocyanates to hydroxyls (NCO/OH) equals 1.0 and which was further mixed on a roller mill and the rolled sheet placed in a molding press.   
However, Verdol et al. do not teach or fairly suggest the claimed adhesive tape comprising a pressure-sensitive adhesive which is both thermally vulcanizable and meltable comprising a meltable polybutadiene-polyurethane and sulfur wherein the meltable polybutadiene-polyurethane is the reaction product of a polybutadiene-diol, at least one of a chain extender comprising a hydroxyl functionality of two of a particular molar mass, and at least one aliphatic or alicyclic diisocyanate.  
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763                                                                                                                                                                                                        
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763